DETAILED ACTION

Allowable Subject Matter
Claims 1, 3, 5-18, 20-27 and 29-33 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 18, 27 and 30, Ahn discloses “the user equipment controls the transmission power of the UL CC2 corresponding to the DL CC1 in accordance with the TPC command”.  However, there is no support for that in Provisional Application 61/140,081 . The prior art fails to teach “receiving, by a user equipment UE in radio resource control RRC signaling, an indication that a scheduling grant is to be transmitted”, in linking with other subject matters in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahn (US Pub. 2011/0243087) Method and apparatus of controlling uplink transmission power.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314



	/TU X NGUYEN/           Primary Examiner, Art Unit 2642